Parker, C. J.
The objection to the admission of the witness cannot be supported.
It seems to be well settled, that a grantor may be a witness to show that his deed is invalid, even for fraud, if he have no interest in the case. 5 N. H. Rep. 181, Hadduck vs. Wilmarth ; 9 N. H. Rep. 347, Marston vs. Brackett; 2 Ld. Raym. 1008, Title vs. Grevett; 11 Mass. R. 368, Worcester vs. Eaton; Ditto 498, Loker vs. Haynes; 15 Pick. R. 420, Hudson vs. Hurlburt; 13 Maine 9, Wise vs. Tripp; 4 Vermont R. 493, Seymour's Ad'r vs, Beach; 6 Johns. R. 135, Jackson vs. Frost; 6 Wend. R. 415, Jackson vs. Packard.
The weight of his testimony, if he swear to his own turpitude, is to be considered by the jury.
*526It is now settled in this state, in relation to negotiable paper, that a party who has given currency to it is a competent witness to show that it was void at the time. 9 N. H. Rep. 349, Marston vs. Brackett; Odiorne vs. Howard (10 N. H. Rep. 343) ; Haines vs. Dennett, (11 N. H. Rep. 180.)

Judgment for the defendant.